Title: From Thomas Jefferson to the President of the Board of War, 23 April 1781
From: Jefferson, Thomas
To: Board of War



Sir
In Council April 23d 1781

Colo. Wood has applied to us to take Measures for furnishing provisions and building Barracks for the Convention Prisoners at Winchester. Neither of those can be effected without considerable Sums of Money either advanced or to be paid within some reasonable Time and I am sorry to be obliged to inform you it is not in  our power to do either. Such are the Calls on us for Money for the Southern Army and for the Army in our Country that our Efforts are exhausted, in complying with a part only of these, and I am firmly persuaded that could our Advances and Exertions for the Continent be stated to you, you would be sensible that no Call either for Men, Money, or provisions on Account of these Prisoners should be made on us. While we were in tolerable Quiet and our neighbours under Difficulties we chearfully took on us the Support and guard of these Troops: but when we have a war on our Western, Southern, and Eastern quarters, which keeps our Existence in daily question we cannot withdraw from that a single exertion, nor deceive you by giving you a hope of our being able to support those Prisoners in which we should surely fail. I am &c,

T. J.

